                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                       Case No.14-cr-00254-EJD-1 (VKD)
                                                         Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                  v.
                                  10

                                  11        SIMON LAWRENCE TORRES,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Mr. Simon Lawrence Torres was arrested pursuant to a December 27, 2018 arrest warrant

                                  14   and petition charging that he committed a crime while on supervised release. Dkt. No. 84. Mr.

                                  15   Torres moved for release pending a revocation hearing; the United States asked that he be

                                  16   detained. The Court conducted a hearing on January 24, 2019. Mr. Torres was present at the

                                  17   hearing in custody and represented by counsel. Probation Officer Juan Ramirez was also present

                                  18   at the hearing.

                                  19           For the reasons stated on the record during the hearing and as set forth below, the Court

                                  20   finds that Mr. Torres has not established by clear and convincing evidence that he will not pose a

                                  21   danger to another person or the community if released.

                                  22   I.      BACKGROUND

                                  23           Mr. Torres was convicted of possession of unregistered firearm in violation of 26 U.S.C.

                                  24   § 5861(d), a felony, and sentenced on September 1, 2015. The petition charges that, following his

                                  25   release, on three separate occasions Mr. Torres physically assaulted a woman he had been dating

                                  26   (referred to herein as R.H.). According to the petition, the first assault occurred in mid-October

                                  27   2018 and the last in late November or early December 2018. On the last occasion, the petition

                                  28   charges that, following an argument, Mr. Torres refused to let R.H. leave, pushed her to the
                                   1   ground repeatedly, and placed an unloaded gun to her head and pulled the trigger approximately

                                   2   five times.

                                   3            R.H. reported the assaults to the police on December 21, 2018. The petition states that she

                                   4   did not report the assaults earlier because she feared retaliation from Mr. Torres. She was

                                   5   prompted to report the assaults on December 21, 2018 after learning from a friend the day before

                                   6   that Mr. Torres intended to go R.H.’s workplace.

                                   7            The petition asserts that Mr. Torres was charged in Santa Clara County with violations of

                                   8   California Penal Code § 417(A)(1) (Exhibit Deadly Weapon) and California Penal Code

                                   9   §273.5(A) (Inflict Injury on Spouse/Cohabitant). According to the petition, the Santa Clara

                                  10   County Superior Court has issued an emergency protective order in favor of R.H., the contents of

                                  11   which are not described in the petition.

                                  12            The Probation Officer advised the Court that no weapons were found at Mr. Torres
Northern District of California
 United States District Court




                                  13   residence when he was arrested, but that a manual for a firearm was found.

                                  14            At the hearing Mr. Torres disputed the accuracy and sufficiency of the violation charged.

                                  15   Specifically, Mr. Torres contends that no charges have been filed against him by Santa Clara

                                  16   County. He argues that the petition is based solely on a police report that records the statements of

                                  17   R.H. regarding assaults that are alleged to have occurred weeks or months before. Mr. Torres

                                  18   represents that he has been reporting as required to probation without any violations. Ultimately,

                                  19   he contends there is no probable cause to believe he has violated the conditions of his release.1

                                  20   II.      LEGAL STANDARDS

                                  21            Mr. Torres bears the burden of establishing by clear and convincing evidence that he will

                                  22   not flee or pose a danger to another person or to the community. See Fed. R. Crim. P. 32.1(a)(6);

                                  23   18 U.S.C. § 3143(a)(1). The Court is required to detain him unless it finds by clear and

                                  24   convincing evidence that he is not likely to flee or pose a danger to others if released. 18 U.S.C.

                                  25   § 3143(a)(1).

                                  26
                                  27

                                  28   1
                                           Mr. Torres has asked for a preliminary hearing under Fed. R. Crim. P. 32.1(b)(1).
                                                                                          2
                                       III.   DISCUSSION
                                   1
                                              Based on the evidence presented, the Court finds that Mr. Torres has not met his burden of
                                   2
                                       establishing by clear and convincing evidence that he is not likely to pose a danger to others or the
                                   3
                                       community if released. The Court reaches this conclusion based on the evidence proffered by the
                                   4
                                       Probation Officer in the petition, which includes conduct that involves violence, threats of
                                   5
                                       violence, and intimidation. Mr. Torres’s challenges to the validity of the reported violations based
                                   6
                                       on their single source (R.H.), the timing of the report (weeks or months after the alleged conduct
                                   7
                                       occurred), and the contention that no charges have actually been filed are not sufficient, without
                                   8
                                       more, to meet his burden.
                                   9
                                       IV.    CONCLUSION
                                  10
                                              Accordingly, Mr. Torres is committed to the custody of the Attorney General or his
                                  11
                                       designated representative for confinement in a corrections facility pending disposition of the
                                  12
Northern District of California




                                       alleged violations of his supervised release. Mr. Torres shall be afforded a reasonable opportunity
 United States District Court




                                  13
                                       for private consultation with defense counsel. On order of a court of the United States or on the
                                  14
                                       request of an attorney for the government, the person in charge of the corrections facility shall
                                  15
                                       deliver Mr. Torres to the United States Marshal for the purpose of appearances in connection with
                                  16
                                       court proceedings.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: January 25, 2019
                                  19

                                  20

                                  21                                                                VIRGINIA K. DEMARCHI
                                                                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
